Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 5 January 2022 have been considered but are moot in view of a new rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the recitation of “wherein a same row of a plurality of the first light emitting diodes having a same color light are coupled to the first driving circuit via the first sub-line” renders the claim ambiguous and is seemingly in conflict to newly amended claim 4. Claim 4 requires the sub-lines to be arranged vertically and separately, perpendicular to the horizontal direction of the LEDs. However, it is unclear how the sub-lines can be both vertical and separate, but also connect to the same color LEDs in the same row (horizontal direction). Clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 8, 10-11, 13, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN208111042U) in view of Murayama (US 2006.0290616).
Regarding claim 1, Chen disclose:
A pixel circuit, comprising: at least one pixel comprising: a first light emitting diode comprising a first terminal and a second terminal, wherein the first terminal of the first light emitting diode is configured to receive a voltage signal via a first sub-line, and the second terminal of the first light 
Chen is not explicit as to, but Murayama disclose:

Therefore, before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to combine the known techniques of Murayama to that of Chen, to predictably switch the orientation of the LED, as needed, which is a well-known technique to one of ordinary skill in the art (and wholly consistent with applicant’s specification at [0024] of the PG Pub)
Regarding claim 2, the rejection of claim 1 is incorporated herein. Chen further disclose:
the pixel circuit is applied to a display panel (see Fig. 1; display panel 101). 
Regarding claim 4, Chen disclose:
A pixel circuit comprising: a first pixel comprising a first light emitting diode, a second light emitting diode, and a third light emitting diode, wherein each of the first light emitting diode, the second light emitting diode, and the third light emitting diode comprises a first terminal and a second terminal; a first driving circuit comprising at least one first line comprising a first sub-line, a second sub-line, an a third sub-line, where in the first driving circuit is coupled to the first terminal of the first light emitting diode via a first sub-line, to the first terminal of the second light emitting diode via the second sub-line, and to the first terminal of the third light emitting diode via the third sub-line and is configured to output a voltage signal to the first terminal of the first light emitting diode via the first sub-line, to output the voltage signal to 4the first terminal of the second light emitting diode via the second sub-line, and to output the voltage signal to the first terminal of the third light emitting diode via the third sub-line, and the first sub-line, the second sub-line and the third sub-line are arranged separately in a vertical direction perpendicular to a horizontal direction in which the first light emitting diode, the second light emitting diode and the third light emitting diode are arranged; and a second driving circuit coupled to the second terminal of the first light emitting diode via a second line, coupled to the second terminal of the second light emitting diode via a third line, and coupled to the second terminal of the 
Chen is not explicit as to, but Murayama disclose:
wherein the first terminal is a cathode terminal and the second terminal is an anode terminal (see Fig. 6, [0048-0049] where the cathode receives a voltage and the anode receives the current signal). 
Therefore, before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to combine the known techniques of Murayama to that of Chen, to predictably switch the orientation of the LED, as needed, which is a well-known technique to one of ordinary skill in the art (and wholly consistent with applicant’s specification at [0024] of the PG Pub)
Regarding claim 5, the rejection of claim 4 is incorporated herein. Chen further disclose:
a second pixel comprising a fourth light emitting diode, a fifth light emitting diode, and a sixth light emitting diode, wherein each of the fourth light emitting diode, the fifth light emitting diode, and the sixth light emitting diode comprises a first terminal and a second terminal, wherein the first driving 
Regarding claim 8, the rejection of claim 4 is incorporated herein. Chen further disclose:
the pixel circuit is applied to a display panel (see Fig. 3; display panel 101)
Regarding claim 10, Chen disclose:
A pixel circuit, comprising: at least one pixel comprising: a first light emitting diode comprising a first terminal and a second terminal and is corresponding to a first voltage threshold value; a second light emitting diode comprising a first terminal and a second terminal and is corresponding to a second voltage threshold value; and a third light emitting diode comprising a first terminal and a second terminal and is corresponding to a third voltage threshold value; a first driving circuit configured to output a voltage signal to the first terminal of the first light emitting diode via a first sub-line, to output the voltage signal to the first terminal of the second light emitting diode via a second sub-line, and to output the voltage signal to the first terminal of the third light emitting diode via a third sub-line, wherein the first sub-line, the second sub-line and the third sub-line are arranged separately in a vertical direction perpendicular to a horizontal direction in which the first light emitting diode, the second light emitting diode and the third light emitting diode are arranged; and a second driving circuit configured to output a first current signal to the second terminal of the first light emitting diode, via a second line, to output a second current signal to the second terminal of the second light emitting diode via a third line, and to output a third current signal to the second terminal of the third light emitting diode via a fourth line, wherein in response to the voltage signal and the first current signal, a first voltage difference is established across the first terminal of the first light emitting diode and the second terminal of the first light emitting diode, wherein the first voltage different and the first voltage threshold value are configured to determine an 
Chen is not explicit as to, but Murayama disclose:
wherein the first terminal is a cathode terminal and the second terminal is an anode terminal (see Fig. 6, [0048-0049] where the cathode receives a voltage and the anode receives the current signal). 
Therefore, before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to combine the known techniques of Murayama to that of Chen, to predictably switch the orientation of the LED, as needed, which is a well-known technique to one of ordinary skill in the art (and wholly consistent with applicant’s specification at [0024] of the PG Pub
Regarding claim 11, the rejection of claim 10 is incorporated herein. Chen further disclose:
in response to the voltage signal and the second current signal, a second voltage difference is established across the first terminal of the second light emitting diode and the second terminal of the second light emitting diode, wherein the second voltage different and the second voltage threshold 21value are configured to determine an illumination of the second light emitting diode (see Fig. 1; pg. 3 of 6; second pixel 1m with respective LEDs R1m, G1m, B1m with respective connected lines)
Regarding claim 13, the rejection of claim 11 is incorporated herein. Chen further disclose:

Regarding claim 17, the rejection of claim 13 is incorporated herein. Chen further disclose:
an illumination change of the first light emitting diode is associated with a first current change of the first light emitting diode, an illumination change of the second light emitting diode is associated with a second current change of the second light emitting diode, and an illumination change of the third light emitting diode is associated with a third current change of the third light emitting diode (see Fig. 1; page 3 of 6; current travels to respective pixels via vertical supply lines)
Regarding claim 18, the rejection of claim 10 is incorporated herein. Chen further disclose:
the pixel circuit is applied to a display panel (see Fig. 1; display panel 101)

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Murayama in view of Xie (US 2016.0358528).
Regarding claim 16, while claim 7 of Chen describes a minimum voltage thresholds are used to light the red, green and blue LEDs normally, however Chen and Murayama are not explicate as to, but Xie disclose:
the first voltage threshold value, the second voltage threshold value, and the third voltage threshold value are different from each other (see [0018]; where threshold values to illuminate RGB are different). 
Therefore, before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to combine the known techniques of Xie to that of Chen, to predictably provide for a faster, more consistent turn on times for the display unit pixels. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/Primary Examiner, Art Unit 2621